Citation Nr: 0940363	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
residuals of fracture, right tibia and fibula, with severe 
ankle arthritis. 

2. Entitlement to a separate rating for osteoarthritis of the 
right ankle, as secondary to service connected disability of 
fracture residuals of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board issued a January 2008 decision denying both 
claims.  The Veteran appealed the January 2008 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
Through his representative, the Veteran and the Secretary of 
VA submitted a Joint Motion for remand to the Court.  In 
December 2008, the Court vacated the January 2008 Board 
decision and remanded both claims to the Board for review 
consistent with the Joint Motion remand instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These claims must be remanded for an updated VA examination 
report that includes an opinion on the occupational and 
domestic impairment the Veteran experiences due to his right 
ankle disability.  See December 2008 Joint Motion for Remand.  

The Veteran was afforded a May 2004 VA examination for his 
right ankle disability.  However, the VA examiner did not 
address the occupational or domestic impairments caused by 
the Veteran's right ankle disability.  The Court vacated the 
Board's January 2008 decision and remanded the claim to 
afford the Veteran a VA examination that included an opinion 
about the level of impairment caused by the Veteran's service 
connected disabilities.  The Board finds that the Veteran 
must be afforded a VA examination for his right ankle 
disability to determine the present severity of the 
disability and its impairment of occupational and domestic 
activities.   

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and 
effective date of the disability are part 
of a claim for service connection, VA has 
a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

2.  Ascertain if the Veteran has received 
any VA, non-VA, or other medical treatment 
for the service-connected residuals of 
fracture of the right tibia and fibula 
with severe ankle arthritis that is not 
included in the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  Then obtain these records and 
associate them with the claims folder.

3.  Following a reasonable period of time 
or upon receipt of the Veteran's response, 
schedule the Veteran for a physical 
examination, to be conducted by a 
qualified healthcare provider, to 
ascertain the present status of the 
Veteran's service-connected residuals of 
fracture of the right tibia and fibula 
with severe ankle arthritis and the 
resulting impairment on the Veteran's 
occupational activities.  The following 
considerations will govern the 
examination:

(a) The claims file and a copy of 
this remand will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these materials 
in any report generated.
 
(b) The examiner must interview the 
Veteran concerning the limitations in 
his occupational and daily activities 
as a result of his service-connected 
residuals of fracture of the right 
tibia and fibula with severe ankle 
arthritis.  Then, he or she must 
physically examine the Veteran's 
right lower extremity.  All necessary 
tests and studies are to be 
conducted.  

(c) After interview and physical 
examination, the examiner must state 
all diagnosis or diagnoses pertaining 
to the Veteran's service-connected 
residuals of fracture of the right 
tibia and fibula with severe ankle 
arthritis.  He or she must opine as 
to the effect on of the service-
connected residuals of fracture of 
the right tibia and fibula with 
severe ankle arthritis on the 
Veteran's ability to work.   

4.  After completion of the above, and any 
additional development of the evidence 
deemed necessary, review the record, to 
include all evidence received since the 
September 2004 Statement of the Case and 
readjudicate the claim, including the 
questions of whether a separate, 
compensable disability evaluation should 
be assigned for the right ankle arthritis 
and whether an extraschedular disability 
evaluation should be assigned pursuant 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

